Sudan and South Sudan (debate)
The next item is the declaration by the Vice-President of the Commission and EU High Representative for Foreign Affairs and Security Policy on Sudan and South Sudan (2011/2717 [RSP]).
I think Mr Piebalgs is standing in for her. Thank you, Mr Piebalgs. Commissioner, you have the floor on behalf of the High Representative and the Commission.
Member of the Commission, on behalf of the Vice-President of the Commission and EU High Representative for Foreign Affairs and Security Policy. - Madam President, the six-year transition period of the Sudanese Comprehensive Peace Agreement will come to an end in about a month's time. This is a historic moment for Sudan, and indeed for the whole African continent. The people of Southern Sudan have waited a long time for this moment, when their country's independence will be declared on 9 July. The European Union will be represented at the Independence Day ceremony by the High Representative and Vice-President of the Commission.
Following a credible referendum at the beginning of this year, we commended Sudanese parties on the remarkable job they did in organising the referendum. We welcomed that President Bashir had publicly said that North Sudan would be the first to recognise an independent South Sudan. But the positive momentum of the immediate post-referendum period has vanished. There are worrying tendencies towards increased tensions and conflict. The recent violent clashes in and around Abyei could well lead to another military confrontation between North and South Sudan.
We discussed Sudan in the Foreign Affairs Council, both in January and in May, and will revert to it at the 20 June Foreign Affairs Council. At the Council, the High Representative intends to present a comprehensive EU strategic approach for Sudan, mainly focusing on an independent South Sudan, but also including elements for constructive engagement with North Sudan, including the Transitional Areas, Darfur and the East. In fact, we will be witnessing the birth of not one new state but two.
The comprehensive approach will be a political strategy document, setting out all the key strands of our policy towards Sudan. The EU's main objectives are to support peace between the two states and democratisation and prosperity within both of them. We want to see two viable states coexisting as good neighbours sharing an open border, allowing for cross-border exchanges of people, goods, capital and ideas.
South Sudan will need all our attention in terms of stabilisation, state-, institution- and capacity-building and long-term development. Our utmost concern would be to avoid state failure.
As part of a possible response strategy, we will be looking at a number of important elements: stepping up the EU presence in Juba by establishing an EU delegation; initiating comprehensive political dialogue; stabilising South Sudan and the joint border through specific measures and instruments - including the Common Security and Defence Policy and the Instrument for Stability - and increasing development assistance.
With regard to the latter, the EU has just made additional funds totalling EUR 200 million available for South Sudan, making our envelope today roughly EUR 300 million. We are working together with the Member States in a joint EU programming exercise to maximise the impact on the ground. At the same time, we will continue humanitarian assistance and we will work to ensure that trade is part of the comprehensive approach.
North Sudan, on the other hand, will suffer some losses. We need to support reform-minded elements in the North, promote an inclusive political dialogue and enhance our efforts to promote human rights. We are trying to step up our political dialogue with the government in Khartoum. My recent visit was intended to signal EU re-engagement following Khartoum's positive response to the outcome of the referendum.
We are, however, extremely concerned about the recent violence and, as I said, the military occupation of the city of Abyei, which constitutes a clear violation of the Comprehensive Peace Agreement (CPA). We urge the parties to abstain from any further provocation and to negotiate the conditions for the long-term peaceful coexistence of local communities living in and around Abyei.
We also continue to have concerns about the detention of human rights defenders, journalists, opposition politicians and peaceful student protestors. One of the basic principles of the CPA was the establishment of democratic governments based on respect for diversity and basic freedoms. We want to see respect for fundamental freedoms and genuinely inclusive democratic governments in both North and South Sudan.
I must also mention Darfur. The European Union remains deeply concerned about the continued violence in Darfur, leading to displacements, and the severe impact this is having on humanitarian operations.
There is positive news. The three European citizens who were held hostage in Darfur for several months have been released but, at the same time, we know the situation in Darfur is as it has been previously. We will need to continue to support efforts to achieve a comprehensive and just peace in Darfur, trying to secure a positive outcome from the peace negotiation process and create enabling conditions on the ground for a Darfur-based political process. We welcome the outcome of the recent All Stakeholders Conference in Doha and hope it will provide for such important developments towards lasting peace in Darfur.
Lastly, I must mention justice. A lasting peace in Darfur cannot be achieved without justice and reconciliation. There has to be an end to impunity. The Council has repeatedly recalled the obligation of the government of Sudan to cooperate fully with the International Criminal Court, pursuant to United Nations Security Council Resolution 1593. The Darfur people deserve to achieve what they have been longing for for so long - lasting peace and justice.
Madam President, Commissioner, ladies and gentlemen, what struck me most at the time of South Sudan's referendum on self-determination was the inhabitants' enthusiasm and joy, even exultation. People were happy because for once, they were having their say. For once, after more than 20 years of war, they felt that what they had to say would be listened to.
We must not disappoint these six million South Sudanese people, but we must not forget the inhabitants of the North either. It is important that, amid the democratic impetus brought about by the results of the referendum, negotiations should be as transparent as possible, so as to provide a solid base for the future development of each of the new states, as well as the future development of relations between them and with the international community. The viability and stability of both North and South are crucial. It is vital for solutions to be found at last to problems that have hitherto remained unresolved. I am talking about the problems of citizenship, sharing debt and oil revenues and the difficult matter of undefined borders.
In addition, the referendums must go ahead in the Abyei, South Kordofan and Blue Nile regions, within the framework of the Comprehensive Peace Agreement. The situation in Abyei is becoming worse every day. It is most worrying. Abyei must not reach a point of no return that would undo more than six years of negotiations. Tensions that are turning into open conflict are threatening to overshadow South Sudan's independence and plunge the region once again into chaos.
However, the situation in Abyei must not make us forget the situation in Darfur. In this respect, the conclusions of the Doha conference must be taken into consideration, as you have just said, Commissioner, and we must not lose sight of the ongoing need to channel humanitarian aid and guarantee the safety of aid workers. Transparent negotiations are a guarantee of two viable states, as are the cessation of violence and effective cooperation between the two states.
This is the framework, of course, that was already outlined during the referendum process It is important that this continues, so as to ensure that the political will of both states and of the international community is put into practice in the form of genuine development projects for citizens of both countries. It is these citizens and their well-being that should be the main focus of democratisation, political pluralism, and respect for human rights and for religious, cultural and ethnic diversity in both South and North Sudan.
Madam President, on 9 July, South Sudan will celebrate its new-found independence and dignity, and it is indeed in terms of dignity and emotion that the Sudanese people are talking about this event.
Mr Piebalgs, I had prepared a three-minute speech. However, while listening to you, I wondered if I should actually speak. I must complement you: I think Parliament has reason to be proud of the action by the whole of the European Union and of the way in which this Sudanese affair has been conducted, and like the Sudanese people, I am keeping my fingers firmly crossed that this will continue into independence and beyond.
You spoke on the main issues, that is to say, the Abyei issue, which is still unresolved, the political decisions that were supposed to have been made on citizenship, debt, currency, etc. Above all, you mentioned everything you are hoping to do in terms of development, humanitarian action, the fact that justice must be done and that we must not sell the International Criminal Court short. In fact, you covered all the most important points.
I will just add a few points. As regards the problem of development and humanitarian action, it is true that so much still remains to be done in South Sudan and that we must continue to develop the North and, most importantly, not to isolate it. So much is still to be done because the country has lived purely off oil. It has not developed a diversified economy; there is no education; there are no roads, no hospitals, and so forth. The needs and expectations of the people are huge, and if we do not want these people to be disappointed with independence, then development and humanitarian action must continue for a long time yet. We must keep this firmly in mind.
As regards the issue of human rights, women's rights and political pluralism, polygamy still exists, even in the South. Women are bought along with cows; 80% of women are illiterate; children's rights have yet to be introduced and political pluralism does not exist: there is no culture of political pluralism, as we saw during the elections and the referendum. At the same time, it is exciting and wonderful.
I met with both the South Sudanese and North Sudanese electoral commissions, though especially that of the South. They want to create laws. They want a good constitution, they want to build their country, and they are telling us, 'we will have money, don't worry, but help us - be there'. I think that in this respect, you have fulfilled their request. Your visit and that of Mrs Georgieva in the past and the probable visit of Lady Ashton for the independence celebrations are all major events.
Your wish to present a strategic plan for South Sudan is what we call for after every election. We do not want it to be a flash in the pan, but to have proper follow-up and a future for the countries we visit. I completely changed the text of my speech for all of this, Mr Piebalgs. I would like to thank you, because as I said, it is good to be able to be proud of the European Union, especially during this difficult time.
Madam President, Commissioner, when the independence of yet another African country, South Sudan, is proclaimed on 9 July, another chapter of colonial heritage on this continent will be closed. We want to believe that, once a democratic decision is taken in the referendum, South Sudan will resolve its outstanding issues with its northern neighbour by peaceful means, that is, through negotiation. We want to believe that the region will avoid the risk of disputes and clashes erupting because of the borders, demographics and migration patterns due to oil and other natural resources, which are plentiful in both countries, statistically poor though they may be.
I call your attention to the need for continued cooperation on the part of the international community, the UN, the African Union and the European Union in consolidating both countries, in securing peace and the building of institutions for a democratic and pluralistic South Sudan. Ladies and gentlemen, this is a challenge we face now, at a time when the entire wider region is experiencing a revival and opening up to the requirements and standards of modern times.
Sudan is once again facing a major historical turning point. All the agreements reached at the end of the bloody civil war have not yet become reality. The situation in the Abyei province is closer to a crisis than to peace, there is violence in Darfur, and Sudan needs our attention and generous help.
Another important fact is that the UN Security Council has renewed the mandate of the UNMIS mission in Sudan and will deploy additional peacekeepers in Sudan. Our message to the governments in Khartoum and Juba is that they should welcome the UN peacekeepers as friends and ensure their security.
on behalf of the ECR Group. - Madam President, Commissioner Piebalgs is right. We also have one of the greatest challenges facing the European Union in front of us. As rapporteur for the European Parliament report on nation building, I have to say that this is an extraordinary opportunity for us to partner South Sudan, one of the poorest and newest 'countries-to-be' on 9 July, and make nation building - that we keep talking about in this Chamber - a reality on the ground.
This is a country rich in natural resources, but it is also a country with the most awful social indicators. A child born in South Sudan today has a higher chance of dying in infancy than attending primary school. What a statistic that is. Food products provided by aid agencies and intended for distribution to the poor for free are now being sold on the market. We need to build capacity from the bottom up. They do not have a civil service. They do not have trained administrators. They do not have the infrastructure that is required for a modern 'state-to-be'. They need the rule of law, they need good governance, they need transparency, they need our expertise as partners. They need to invite us and we need to provide our partnership of know-how.
Madam President, you would want to raise the flag and a glass of champagne because, when a populace is able to vote through its own independence, that is only right and proper. The unpleasant thing here is that South Sudan is actually inheriting a legacy from the past and that the raising of the flag or of a glass of champagne is possibly somewhat out of place, given the situation in which the South Sudanese find themselves. Now that Abyei has been incorporated into the North, the South Sudanese should be praised for taking a stance of refusing to be provoked. However, the question, of course, is how long that will last.
The fact that we, the international community, looked on as the issue of Abyei was left unresolved in the referendum is actually highly irresponsible and a recipe for war to start up again in future. The fact that UN troops will have to be sent again to re-establish peace is also something that we can safely assume. What I find particularly difficult is the issue of what do we talk about and what do we not? Let us consider the fact that Sudan is trying to influence the forthcoming referendum in Abyei by insisting that those herdsmen who spend part of their time there and part away from there are included in the count. Is it justified for South Sudan to argue that, no, they should not be counted, as they are not permanent residents? If that is the view you take, are you not then denying the herdsmen's right to exist? It is a Catch 22 situation for which no answer can just be plucked from the air.
There are two other factors to mention, too. Is South Sudan to be given a fair start? If so, the South Sudanese are surely, in fact, entitled to debt cancellation? The debts in question were run up by the regime in Khartoum, and no one can say that these debts served the people of the South well.
The other factor is how are we to deal with the riches beneath the ground in South Sudan? While we are at it, is South Sudan covered by the Extractive Industries Transparency Initiative (EITI), which audits freedom from corruption and examines which oil assets benefit the population? If not, how can we in Europe help? The one thing, after all, that really helps when it comes to European help for South Sudan - and, in fact, for the North - is actually trade and getting fair investments off the ground. We are all watching developments anxiously and I hope that we will once again be able to toast the liberty of South Sudan with the flag and a glass of champagne.
Madam President, we all look at this region of the world with great concern and we are well aware that the risk of a civil war is far from banished. The ultimate fragility of the peace process that has been set in motion is demonstrated by current events in Abyei.
The conflict that has broken out is dramatic. The Northern army has occupied Abyei and 15 000 people have taken flight. I believe that we, the European Union, must help in a very tangible way as we did before and that this must take the form of getting food and humanitarian aid for the refugees moving as soon as possible and preparing the emergency humanitarian aid for the refugees.
Even without this escalation of the conflict, in South Sudan, over 40% of the population are already dependent on food aid. South Sudan will be one of the poorest countries on earth, and if we want the Millennium Development Goals to also take effect here, it is urgently necessary that the funding made available by the Council - EUR 200 million - should actually be spent on food security, education and health in this part of the world.
My group advocates the immediate withdrawal of the armed units of the North and the South from Abyei, adherence to the comprehensive peace agreement and recognition of the demilitarised zone. With a view to the extension of the UN mandate, which has been discussed, we are calling for the risks and problems, such as those that came to light in connection with the MONUC mission in the Democratic Republic of the Congo, to be taken into account and evaluated.
We are disappointed that no really strong call for debt cancellation and for an examination of foreign debts made it into this resolution. I find that regrettable.
Madam President, there are two points I would like to put to the High Representative or her substitute in relation to the current situation in Sudan. First of all, I call on the High Representative to urgently press the Sudanese authorities to release the Christian, Hawa Abdalla Muhammad Saleh, who was arrested by the security service in a refugee camp in Darfur on religious grounds on 25 May. According to reports, Saleh was tortured after arrest and then taken to an unknown location in Khartoum, a personal tragedy that requires Europe to get involved.
My second point is that, as a Member of the European Parliament, it hit me hard to read the sharp rebuke from an authority on the situation in Sudan who is an international observer in the so repeatedly troubled conflict region of Abyei that the diplomatic pressure from Europe on the murderous and war-hungry regime of President al-Bashir was 'zero and badly coordinated'. This is a crushing rebuke, in fact.
Is the international community, including Europe, giving President al-Bashir, after occupying Abyei, a feeling of invulnerability once again? At this particular point in time, it is worth pointing out how weak a position al-Bashir is in domestically and that it is a more than opportune moment to apply international pressure to the regime. I hope, therefore, for European pressure on al-Bashir.
(IT) Madam President, Commissioner, with the greatest respect for the pragmatic approach you took in your speech, I wish to make two recommendations, in which I would also like to highlight the work of monitoring the referendum that Mrs De Keyser recently carried out so thoroughly, which, in my opinion, has been invaluable for our institutions.
I refer to a very specific matter: personally, I was not at all surprised that the referendum and its result were followed by an increase in hostilities - almost - caused by the Sudanese institutions and authorities, particularly in the Abyei region. It is typical of the constant stop-and-go Khartoum politics to hint at a solution and then to withdraw it, without any warning. This is what has produced the disaster that Sudan has become.
Allow me to make a suggestion: within the European External Action Service, we have created a department which deals specifically with humanitarian crises. This department must be alerted to Abyei now and not when we are faced with a huge disaster. It must be mobilised because it is a credible department, which has proved its worth, in the Libyan crisis for example. I believe that this department should be encouraged, today, to prepare a plan and to present it to the Committee on Foreign Affairs, explaining how it intends to act, to enable us to understand how valuable European Union foreign policy can be when we all work together towards the best result.
My final recommendation concerns our relations with China; we hear from all quarters that China plays an important role in Sudan, making it sound like some kind of ghostly presence that we have to fear. Personally, at this particular moment, I advocate the need for very cautious yet favoured relations with China, through which we can assess whether, in addition to economic interests, it is also interested in getting to the heart of human rights issues.
Madam President, the EU must keep up pressure on the government of Sudan to withdraw troops from the border town of Abyei. A solution to the Abyei problem is needed urgently to prevent the escalation of armed conflict between Sudan and South Sudan. This conflict is jeopardising the peace process that should have followed the referendum of January 2011.
The firing of shots by militia men at a UN helicopter at the end of May was an outrageous and cowardly act; as outrageous as the call by the Khartoum government for UN Peacekeepers to withdraw after 9 July. The UN presence is more necessary than ever to help observe the parties and stabilise the region, thus preventing the conflict from expanding.
Ensuring a peaceful transition to independence in South Sudan also requires that the fight against impunity remains at the top of the EU agenda for both countries and for their unhelpfully meddling neighbours. The EU should not be tempted to make any potentially 'convenient deals' with President al-Bashir in exchange for forgetting that he and his henchmen must be brought before the International Criminal Court (ICC) to answer for the war crimes and the crimes against humanity committed against the Sudanese people in Darfur.
(FR) Madam President, South Sudan's recent referendum on independence has ushered in a new era for political dealings with this new state. With the creation of this young state, what was previously considered an internal matter for Sudan has become an international affair. All relations with Khartoum, especially concerning security matters, will now be international affairs and it follows that they will come under international law.
We therefore applaud the way in which various parties are carrying out their tasks and, in this respect, it is worth mentioning some of the biggest immediate challenges that the newly created state will encounter. Firstly, among these parties, I must mention former South African President and President of the African Union, Thabo Mbeki, and the mediation he performed, and I think we should also emphasise the mediation role that our own special representative to Sudan, Rosalind Marsden, has played.
Secondly, the new state's adhesion to the Cotonou Agreement opens up new prospects for development cooperation and relations with the European Union. I think this is imperative and we must do everything we can to promote speedy ratification.
Thirdly, there is the need to develop capacity to manage the mammoth problems that the new, still very fragile state is faced with. This also calls for attention from the international community.
Fourthly, there is a need to also contribute to development in North Sudan, which we must not forget, and which is preparing to draw up a new constitution.
Lastly, there is the dreadful security situation in the Darfur region and the government's unilateral wish to organise a referendum on its status on 1 July 2011.
Naturally, I welcome the personal involvement of our Commissioner for Development and his staff in this crucial phase. He has understood that this decisive period for the future of South Sudan also constitutes a test of strength for the European Union and others as well.
(NL) Madam President, the glorious date of 9 July approaches. South Sudan will officially become independent - a nation that openly stands up for the key values of the Christian faith, but also a nation that will be very tested, as the sly, old fox, Omar al-Bashir, may have almost lost his hair, but he certainly has not lost the tricks up his sleeve. In the Abyei region, he has started to massacre citizens. The ethnic cleansing of the southern Ngok Dinka people seems to have begun. The lives of United Nations staff there are not safe.
Baroness Ashton knows that she has our support in her human rights policy, and in respect of the rebels in Benghazi she made clear choices, and rightly so. Do the same now in connection with Omar al-Bashir, as the people of South Sudan deserve our strong support.
(DE) Madam President, in February, many people, including in this House, were full of both hope and concern about the future of Sudan. There were differing views on the continuing risk of violent clashes. It was clear that the people of Sudan faced major problems and need support. Now, the situation in Sudan is making the headlines again. The cause of the most recent events is the unresolved issues linked to the forthcoming independence of the South, and these problems cannot be resolved through guns. I therefore welcome the recent agreement between the North and South Sudan, brokered by the African Union, on a demilitarised zone along the future border between the two states. A 7 000 strong UN force modelled on MONUC could cause more harm than good, however. If we just look at the Congo, we can see what MONUC troops can get up to.
Aid for Sudan must be impartial and not tied to any one interest group. It must put the interests of the people of the South and of the North at its heart, and this applies to both material and diplomatic aid. In order to prevent further fuelling of the conflict, all supplying of weapons must be halted. We are calling for an end to all civil/military collaboration and to the military training mission.
(FR) Madam President, Commissioner, ladies and gentlemen, we certainly welcome the peaceful and credible manner in which South Sudan's referendum on self-determination in January was conducted. As has already been said, South Sudan will proclaim its independence on 9 July 2011. The challenges are huge, both in terms of the new State's internal organisation and in terms of its relations with Sudan at their shared borders and in the oil-rich Abyei region.
Both Sudan and South Sudan have enormous humanitarian needs to deal with. The primary challenges are security, reaching inhabitants in distress and respect for humanitarian principles. The crisis is far from over. It is vital that the international community maintains its presence and a very high level of humanitarian involvement. We must be very watchful of how the situation develops, as it is already dreadful but could get worse and pose a threat to stability in the region.
It is also vital that the development aid that is organised for South Sudan is coordinated with and complementary to humanitarian aid. The real importance of the link between urgency and development is highlighted in this context, in which state infrastructures are very weak and the humanitarian crisis is set to last. Development aid must therefore provide support for state infrastructures and increase the population's access to basic services that are organised at the moment by non-governmental organisations (NGOs) and international organisations.
Lastly, the events in South Sudan and the Abyei region must not make us overlook the situation in Darfur, which is considered to be the worst humanitarian crisis in the world. The lives of millions of people still depend on outside aid.
Finally, since I have a few seconds left, I would like to applaud the work done by Mr Piebalgs, which I think has been exceptional.
Madam President, I want this afternoon to strongly emphasise the need for the EU to work with South Sudan in democratisation and institution-building. Yes, this will be a country with one of the highest infant mortality rates and lowest educational indicators in the world, necessitating fast-track accession to the Cotonou Agreement, with access to the European Development Fund and fair debt alleviation. But, just as the EU should be proud that we have contributed to a largely peaceful and credible referendum process - and I pay tribute to my colleague, Veronique De Keyser, for her personal leadership - the EU must give priority to helping South Sudan with its constitutional review process, entrenching a multi-party system and preventing corruption from taking any root from the start.
Madam President, for South Sudan, the 9 July date goes before everything else; for North Sudan, although the comprehensive peace agreement may be coming to an end, its obligations do not. The threat of violence remains, not just in South Sudan itself, but in the neighbouring Blue Nile and South Kordofan provinces of North Sudan, and still in Darfur. Indeed, I want to ask Mr Piebalgs in his reply to explain what the EU is doing to combat continuing and deteriorating human rights violations, in particular, concerning human rights defenders such as Hawa Abdulla from the AU-UN peace-keeping mission, who has been subject to arbitrary detention and beaten.
I was privileged to be present in East Timor at the birth of the world's first new state of this millennium. I hope that South Sudan can achieve its independence while averting the tragic transition suffered by the people of East Timor and providing peace and prosperity for the Sudanese people, who have suffered too much during the longest running civil war in Africa.
(IT) Madam President, it is difficult to oversee the final steps in the formation of a new country along a peaceful path. The ultimate objective - peace - must be safeguarded, but without losing significant pieces of the global agreement.
Khartoum's military action in Abyei appears to be jeopardising the good overall outcome of this journey, though not the founding of the 54th African state on 9 July.
The South must not react to provocation and not lose sight of the final objective, which is not only independence but also the constitution of credible institutions and the advancement of its population, 90% of which lives below the poverty line. The people are unlikely to benefit from foreign investment, which already promises to be transparent and not predatory.
I believe that this - the problem of foreign investment in South Sudan - will soon be a new front line that the European Union must monitor and on which it must assert the credibility it has earned in recent years in this region.
Madam President, on 9 July, South Sudan will declare independence as an English-speaking new African state. The EU has rightly supported the CPAP's process and referendum in South Sudan. However, the next few months will remain critical. South Sudan must be enabled to establish itself as a viable sovereign state. Even without a hostile neighbour to the north, South Sudan faces enormous developmental challenges. Infrastructure is largely non-existent. There is widespread intercommunal hostility. Health care indicators are amongst the worst in the world and the economy is almost completely dependent on oil exports.
It is therefore essential to increase EU developmental and humanitarian aid to South Sudan. However, South Sudan also needs the EU's unequivocal support politically. The recent seizure of the disputed border region of Abyei by the Khartoum government suggests that President Bashir is still not fully reconciled to his country's partition. Lastly, I am also hopeful that South Sudan will live up to its promise and be the first African Union country to re-recognise the stable and democratic Republic of Somaliland as an independent country also.
(EL) Madam President, recent clashes in Abyei illustrate just how unfounded celebrations by the USA and the European Union were following the referendum. Once again, we have seen that imperialist peace is as bloody as imperialist war. Obviously, North and South, which are on the imperialist route and victims to infighting and the 'divide and rule' policy, will find it hard to avoid direct conflict.
Various imperialist powers have been trying to exploit the oil and gold, copper and uranium deposits in Abyei for 20 years. This infighting is responsible for the risk of a new, even bloodier war, now that NATO, the USA and the European Union are directly involved, which is what the Euro-unifying forces seem to be seeking after the war in Libya.
We urgently need an end to any imperialist intervention in Sudan and to any act of hostility and opposition between North and South. We also believe that the people of Sudan, in both North and South, need to take their fate into their own hands. That is the only way to avoid war and the only way to control the wealth of their country and move towards a different sort of development.
(DE) Madam President, Commissioner, ladies and gentlemen, I had the opportunity to experience the independence referendum in South Sudan as an electoral observer for Parliament and I was impressed by the major backing given by the South Sudanese people to the idea of deciding on the fate of their country themselves in future.
I also witnessed the major expectations of the people who decided on the liberation of their country from bondage. Thousands, perhaps tens of thousands of what are known as internal displaced persons, who the decades-long fighting in the South had pushed into the refugee camps of the North, set off back to their former homes in the South.
Of course, alongside the independence of their country, the people of South Sudan want, above all, to live in peace and find a way to a happier future after the decades of war in which millions of South Sudanese were forced to sacrifice their lives.
The new state of South Sudan is due to officially become independent on 9 July, extending the family of states in our world. The starting conditions are as bad as can be conceived, and much has, of course, been said about this already. 70% of the population live as nomadic cattle farmers; 80% are illiterate; the dispute over Abyei is widening into a military conflict. There have already been deaths and woundings. As if that were not enough, the rivalries between the tribes and armed groups in South Sudan are also on the rise, and observers estimate that more than a thousand people have already lost their lives since January. The wounded and violated are hardly even counted.
Sudan was a failed state. There is a danger that the state of South Sudan will be a failed state from the very outset. I am of the firm conviction that, given the colonial history of these countries, Europe has a major obligation to this region. Together with the United Nations and the African Union, this situation calls for Europe's common foreign policy, and it is also that policy's chance to prove itself. This is not only about money, but also about supporting the frail and nascent civil society. We need to negotiate hard with those who hold the future of the country in their hands, namely, the tribal chiefs and the heads of the military groups, so that they do not dash the hopes of the people of their country.
(RO) Madam President, in less than a month from now, the independence of South Sudan will be declared, which received massive approval in the January referendum. Unfortunately, during this time, the disputes relating to the delimitation of the border and sharing the income from oil extraction have not been settled. Therefore, the new state is coming into being under the shadow of conflict. This is why I believe that diplomatic efforts need to be stepped up, including by the European Union.
We welcome your visit to Sudan and that of our fellow Members, including Mrs De Keyser's activities. However, as you are aware, the situation has deteriorated drastically recently. More than 80 000 people have left their homes, which is a sign of the imminent risk of a humanitarian crisis. My question for the Commissioner is about the possibility of having a peacekeeping force present in the area, given the statement made by the UN yesterday, acknowledging the failure of its forces, which have been passive in response to the recent tensions.
(FR) Madam President, a few hours ago, the Sudanese Government informed the United Nations that the necessary conditions for the return of thousands of inhabitants who had fled the disputed Abyei region on the border between North and South Sudan would be put in place.
As we know, although displaced inhabitants always leave very quickly, their return takes time and is all too often a source of considerable humanitarian and social problems. I therefore propose that the European Union should organise a monitoring mission as quickly as possible, along the lines of the work we did in the Balkans. Naturally, this mission could be carried out with the help of the African Union, and there is no reason why third countries could not be involved also.
Lastly, a word on the rumours circulating about the possibility of 'ethnic cleansing' in the region. If what is suspected proves to be true, the international community will, of course, need to act swiftly, with impetus from the European Union. Under no circumstances must the tragedy of the former Yugoslavia be allowed to repeat itself.
(RO) Madam President, the outcome of the referendum on the independence of South Sudan was welcomed by quite a few people. It was to mean the creation of a 54th state in Africa.
However, the events taking place at the moment have sort of dampened the enthusiasm. We must be very realistic and acknowledge that, at the present juncture, the peaceful division of Sudan is in jeopardy. The occupation of the disputed Abyei region by Sudanese government forces on 21 May and the violence which continued yesterday, as well in Kadugli, show us that the civil war between north and south can reignite at any time. This must, of course, be avoided at all costs and our message must be loud and clear.
The military operations being carried out by the Sudanese Government and the militia in Abyei mark a serious violation of the Comprehensive Peace Agreement. I sincerely believe that we are all definite about one thing: any escalation of violence must be avoided, as it could result in further human casualties. The security situation must be resolved according to the Kadugli and Abyei agreements from the start of the year, including, in my view, through the intervention of a mixed security force commissioned by the UN.
If these obstacles are overcome, numerous question marks still remain about the viability of the two states which should coexist on the territory of the former Sudan. Political will and readiness for dialogue are needed because there is a whole series of issues which remain unresolved: common borders, citizenship, international obligations and, of course, the oil resources.
On the other hand, I want to highlight the deterioration in the human rights situation and rule of law in Sudan where we have recently seen an increase in arbitrary arrests. I cannot help but remind you that Omar al-Bashir is still subject to an international arrest warrant, a fact which the authorities in this country ignore.
I will end on a positive note. I want to welcome the release of the three Bulgarian hostages who worked for the UN Humanitarian Air Service and were abducted from Darfur in January.
(SK) Madam President, the bloody civil war which has lasted more than two decades in Sudan has devastated the country and destroyed or otherwise tragically left its mark on millions of its inhabitants. The atrocities committed during the civil war finally ended with the signing of the peace agreement, an integral part of which was the holding of a successful referendum.
Prevention is the best cure, and I therefore firmly believe that the EU resources earmarked for Sudan should be allocated not only for humanitarian and development aid, but also for supporting democratic control and the rule of law, which are fundamental preconditions for implementing the basic human rights of the war-ravaged Sudanese people.
The results of the referendum clearly show the longing of predominantly Christian South Sudan for independence. If this happens - and I believe it already is happening - South Sudan, as the youngest state in the world, will need help and support.
(SK) Madam President, I fully agree with the statement and declaration of Baroness Ashton but, at the same time, I share the concerns over the future development of this country.
The Abyei region of Sudan has been riven by conflicts for many years. The civil war ended just under six years ago, after continuing for more than 20 years. This region was the key to the conflict and, according to the statement of the International Crisis Group, developments in this part of the country will influence the fate of the whole of Sudan. Will the country remain at peace or will it sink into another war?
If the southern part secedes, it will be necessary to show support for as peaceful a transition as possible. I would therefore like to express support for the Commission, which has roundly condemned the use of force against innocent civilians, who have been, and still are, the victims of intervention by the Sudanese army occupying this region.
The EU has the opportunity to be a peacemaker, to assist stability in the region and to strengthen its position not only as the largest donor in the world, but also its political position, and, above all, to help the inhabitants of this country.
(PL) Madam President, I would like to draw attention to what is, in my opinion, a very important factor. We in this Chamber are all pleased that as a result of the referendum, a new state will soon be established - South Sudan. However, it needs to be stressed that this is only an opportunity, because that state today is lacking in basic attributes which should be a feature of every state. It lacks structures and competent officials, and does not have a judicial system. In other words, the way also lies open for the action of various forces which could undermine peace and security there. In this context, I think that as well as the very important humanitarian aid, it is also necessary to safeguard security, and that the current UN forces are still needed there.
(RO) Madam President, I, too, would like to welcome the statement made by the Vice-President of the Commission against the background of the deepening conflict between both sides. I think that the political leaders must respect the will of the people expressed through the referendum on independence. Sudan has a long history of violent internal upheaval and recent developments indicate a return to this past. I want to stress the particularly difficult situation facing the population in the conflict zones. There is the risk of triggering a humanitarian disaster if members of the international community are not going to intervene.
In addition, attacks in the areas defended by UN troops have been reported, which jeopardises the lives of soldiers and the return of the refugees. I must highlight the importance of the gradual disarming of the groups blocking the implementation of the referendum's results. Arms trafficking in the region also encourages more rebel unrest, while compromising the process of establishing independence.
Madam President, today's discussion on Sudan and South Sudan is encouraging and positive in a world where there is more bad news than good news.
The European Union has both an opportunity and a responsibility to nurture the new state along and to ensure that democracy, the rule of law and respect for human rights are established in Sudan and South Sudan. Particularly, I think the record of the European Union - because of the founding principles of Schuman based on peace and prosperity - puts us in a position in which large states worldwide could not be, because they might be seen to be using Sudan to exploit it for their own internal and external policies.
We can do a great deal, working with the UN, to establish these new states, particularly South Sudan, and to ensure that they do not have civil wars, as often happens when new states occur.
(SK) Madam President, after the independence which is due to arrive in precisely one month, South Sudan will immediately have to confront a number of humanitarian and socio-economic problems. In view of these circumstances, external assistance to support South Sudan in the fight against extreme poverty, to strengthen local organisations, and to speed up the benefits of peace for its inhabitants, will be more important than ever for a long time to come.
Although it is expected that South Sudan will apply for accession to the Cotonou Agreement, the 10th European Development Fund will not be available until sometime after accession to the agreement. There is therefore a risk of a funding gap appearing in the period immediately after the referendum, when South Sudan will be very vulnerable and at considerable risk of national collapse. It is clearly necessary to prevent this because of the threat of a humanitarian catastrophe, and we should therefore do everything in our power to help the Sudanese get through this critical period and to prevent a repeat of the bloody conflicts.
(DE) Madam President, the Northern army forced out 15 000 supporters of South Sudan from the city, and then suddenly, they definitely want to hold a referendum in Abyei in double-quick time in the shadow of an army, when previously they had been unable to even agree with the South about who was entitled to vote. This is a truly grotesque undertaking.
It is not only the differing views on property and belonging that made Abyei the bone of contention of a civil war that lasted for decades; there are also the differing religions, namely the Muslim North versus the Christian and nature-based religions of the South Sudanese, who were forced together by the haphazard borders drawn up by the former colonial powers. When considering the most recent escalations, this should not be forgotten.
It would never have been possible to push the referendum through while the status of the voters of Abyei remained unresolved. Similarly, we must not forget the equally disputed regions of Blue Nile and South Kordofan with the Nuba mountains. In my opinion, to do so would be gross negligence and it must not be allowed to happen.
(SK) Madam President, ladies and gentlemen, I never trusted President Bashir and I do not trust him even now. It is quite clear from this that I am a pessimist regarding the chances of anything happening in Sudan. I firmly believe that this President is endeavouring, through military force, to intervene against the South, whether by occupying certain parts of the territory or important towns or sources of raw materials.
It would be very interesting from this perspective to see what preventative actions or preventative steps the Office of the High Commissioner has prepared in order to avoid this happening, perhaps in cooperation with the UN or the African Union, on the one hand, and it would be very interesting, of course, to see the method or steps the office would like to take if that does happen, and in the event that North Sudan does not comply with the peace agreement which was signed, and which I basically believe in.
(SK) Madam President, South Sudan is a country which has voted for independence, and it will be the newest member of the United Nations. It is a country which has voted for independence but which is dependent in virtually all respects. It is dependent on its northern neighbour, and it is dependent on aid, whether from Europe or from surrounding African countries. It is a country in which the men have not learned to work. The men wait for a sign that a war is beginning, in order to take up arms and begin fighting each other. It is a country where only the women and children work, where children do not go to school and are therefore not educated. It is a country which has no workers, no teachers and no doctors. It is a country where everything has to be built from scratch, and it will therefore be very difficult and very demanding to build a proper political system here and to put the country on its feet. It is a difficult task, not just for Europe, but also for the UN.
Member of the Commission, on behalf of the Vice-President of the Commission and EU High Representative for Foreign Affairs and Security Policy. - Madam President, first of all, I am very grateful for your broad support for the strategy that was presented to you. I will just run through a couple of elements that were raised in the debate.
The people of North and South Sudan are undoubtedly the masters of their countries. We are supporting the process, but the referendum definitely represents a watershed: it is a completely new qualitative situation. It is not the same situation as before. Yes there is violence, there are difficulties, but the situation is different. Now we see a light at the end of the tunnel. So that is why I would say that it is a great victory for us because we supported the process politically, both through our own actions and in financial terms. So that is a completely new situation.
We never compromised on human rights or International Criminal Court issues. Our position is very clear with regard to both the ICC and human rights. Whenever there is a violation of human rights, the High Representative makes very strong and clear statements and puts pressure on the authorities. It has been said that there is no immediate response, but changes are being made. It is not an easy process and we will continue to deal with it.
On Abyei, the situation is difficult, but again the European Union position will be a very clear and strong condemnation of the occupation calling for the situation to be resolved immediately. It is basically up to the United Nations Security Council to decide on the situation. It will decide if there is to be another mission and if there is a United Nations Security Council resolution, we will be its greatest supporters.
But what we need to bear in mind is our strong political stance and declaration and our support for civilian operations. I believe, as I said to South Sudan, that we should not expect all the issues to be resolved by 9 July. Independence will be declared, there will be ongoing discussions, and the important element is that the African Union Panel, chaired by Thabo Mbeki, has support from both sides, North and South. We are very firmly behind the Mbeki panel. So we have every reason to believe that all the difficult questions will be answered.
With regard to the debt issue, work is under way as part of the Heavily Indebted Poor Countries Initiative. This takes time and the Abyei issue certainly did not help. But that issue has not been forgotten.
China, in as much as we can involve it, is a fully-fledged member of the Security Council and it would be a great help in finding solutions in the country. At this stage, I cannot claim that there has been a lot of activity with the Chinese. They are in oil, they are in the North of Sudan, but it is definitely a great help when the broader international community tries to find a solution to the issues.
Last but not least, I am very grateful for your interest in Sudan. On the one hand, it is rather far from us but, on the other, it is very close. If things go wrong, if people are dying in Africa, the European Union cannot stay on the outside saying 'well, it is too far'. Your broad interest in the issues definitely encourages both the High Representative and myself to put together efforts to help people build peaceful lives.
The debate is closed.
The vote will take place on Thursday, 9 June, at 12:00.
Written statements (Rule 149)
Sudan, the largest country in sub-Saharan Africa, is a crossroads between the Arab and African worlds, as well as a mosaic of many heterogeneous ethnic groups. It has seen numerous conflicts since its independence from the United Kingdom in 1956. With the signing of the Naivasha Agreement and the Comprehensive Peace Agreement (CPA) (2005), 20 years of conflict between the north and south formally came to an end. In January 2011, as provided for in the CPA, a referendum marked the last leg of the road towards the independence of the south from northern Sudan. In this extremely delicate transition phase, we must keep a balanced approach to both north and south, with particular attention to the needs of the south regarding institution building and governance. The aid given by the EU to South Sudan must be measured in terms of the effective capability of this new state to absorb it. Indeed, we must ensure that future flows of funding to Juba do not end up being used inappropriately or, worse, adding to the already widespread corruption. Europe should also increase its commitment to protect the Christian minorities in the north of the country, who are increasingly the targets of persecution and discrimination.